Citation Nr: 0417670	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary 
hypertension.

2.  Entitlement to an increased rating for submandibular 
lymphangitis currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for pulmonary hypertension, 
as well as an increased rating for submandibular 
lymphangitis.  

For reasons explained below, the issue of an increased rating 
for submandibular lymphangitis is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The record does not contain any probative evidence indicating 
that the veteran's pulmonary hypertension is causally related 
to his active service or any incident therein.


CONCLUSION OF LAW

The veteran's pulmonary hypertension was not incurred in or 
aggravated during active duty service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), are examined.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  

In this case, the veteran received a pre-VCAA letter in 
November 1999.  Then, in January 2004, the veteran received 
VCAA notice.  The letter indicated what evidence VA would try 
to obtain on the veteran's behalf, as well as the evidence 
and information that the veteran should submit to VA to 
facilitate evidence gathering.  The United States Court of 
Appeals for Veteran Claims' decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), however, held that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the January 2004 VCAA notice came after the 
July 2000 rating decision.

Notably, in reviewing AOJ determinations on appeal the Board 
is required to review the evidence of record on a de novo 
basis.  Thus, it is appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
VCAA notice constitutes harmless error, especially because an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, any defect with respect to the timing of the January 
2004 VCAA notice is harmless.  Although the notice provided 
to the appellant in January 2004 came after the rating 
decision, the veteran had received VCAA notices in October 
and November of 2002 for other pending service connection 
claims concerning prostatitis and prostate cancer.  
Additionally, the delay in issuing a VCAA notice for a pre-
VCAA case concerning the hypertension claim was due to 
adjudication of a claim raised in the August 2002 substantive 
appeal for both claims of service connection for pulmonary 
hypertension and an increased rating for submandibular 
lymphangitis:  In the substantive appeal the veteran stated 
that he had lost his teeth due to the submandibular 
lymphangitis; subsequently the veteran underwent a VA 
examination in May 2003 for the teeth; in August 2003 the RO 
granted secondary service connection for the teeth; and then 
in September 2003 issued a Supplemental Statement of the Case 
for the two pending claims.  The claimant has been informed 
of the provisions of the VCAA multiple times and presented 
with opportunities to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Moreover, the RO 
generally advised the appellant to submit any evidence in 
support of his claim that he had in his possession.  
Pelegrini, 17 Vet. App. at 422; but see VAOGCPREC 1-2004 
(Feb. 24, 2004).  Therefore, deciding the appeal is not 
prejudicial to the claimant.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, service medical records, a November 1999 
medical report from private physician Dr. Sheldon, and 
medical reports from RHD Memorial Hospital from September 
1999 to October 1999 are on file.  There is no indication of 
relevant and outstanding records that should be garnered.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2003). 

Under VCAA, the duty to assist also includes obtaining a 
medical examination when such is necessary to make a decision 
on the claim.  An examination is necessary if the record:  
(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the record fails to establish that the veteran 
suffered from pulmonary hypertension, or symptoms of the 
disease, in service.  Thus, a VA medical examination is not 
necessary to make a decision on the appellant's claim.

For all the foregoing reasons, VA's duties to the veteran 
have been fulfilled for this appeal.

I.  Facts

The veteran's service medical records do not indicate that 
was diagnosed as having pulmonary hypertension at that time.  
A February 1954 enlistment examination showed that the 
veteran's systolic reading was 124, and the diastolic reading 
was 74.  A March 1954 examination reflected the same 
readings.  A January 1958 radiographic report indicated no 
pulmonary disease.  In April 1963 the veteran underwent an x-
ray due to a persistent urinary tract infection, and a 
radiographic report indicated an essentially negative reading 
with right pelvic vascular calcification.  A March 1972 x-ray 
was negative for significant pulmonary or cardiovascular 
abnormality.  A September 1972 treatment report indicated 
that the veteran complained of headache, nausea, diarrhea and 
vomiting, and the accompanying blood pressure reading 
indicated systolic was 126, and diastolic was 90.  The 
veteran's September 1973 retirement examination reported that 
the heart and vascular systems were normal, and the systolic 
reading was 126 and diastolic reading was 82.

In September 1999, at the RHD Memorial Medical Center, an X-
ray revealed that the veteran's central pulmonary arteries 
appeared prominent bilaterally possibly related to pulmonary 
artery hypertension.  There was evidence of old granulomatous 
disease, and mild ectasis and atherosclerotic calcification 
of the thoracic aorta.  The veteran was diagnosed as having, 
among other things, hypertension, well controlled.

II.  Laws and Regulations

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, like cardiovascular-renal 
disease which includes hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

There is no evidence in the service medical records that the 
veteran's pulmonary hypertension manifested during active 
duty, nor is there evidence that the hypertension manifested 
to a compensable degree within one year of separation from 
service in accordance with 38 C.F.R. §§ 3.307 and 3.309 
(2003).  The veteran did not exhibit symptoms during service 
that caused attending examiners to further assess for 
hypertension, and the veteran's blood pressure reading at 
separation as recorded in the examination was 126/82.  
Rather, the record illustrates that the veteran was not 
diagnosed as having hypertension until 1999.  The crucial 
link between the disease and service, whether shown by 
evidence of the disease during service, or evidence within 
the presumptive period, is not present.  Because the record 
lacks evidence to even bring the claim to equipoise, the 
benefit of doubt doctrine is not applicable to any 
determinative matter in the case.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for pulmonary hypertension 
is denied.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  The veteran's service medical records contain 
notations of recurrent illness.  For example, in May 1955 the 
veteran had allergic rhinitis, and pharyngitis.  In November 
1955 the veteran had tonsillitis.  A March 1956 examination 
noted the veteran had frequent colds.  In February 1956 the 
veteran had a sore throat and tonsillitis.  In December 1956 
he underwent a tonsillectomy at which time the surgeon noted 
the tonsils appeared chronically infected.  In March 1968 an 
examiner noted on the first visit that the submandibular 
gland was swollen about 3x3 centimeters and referenced 
lymphadentis; on the second visit the glands were swollen and 
very tender; and on the third visit the glands were still 
swollen which may have been, according to the examiner, 
resolving adenitis.  In September of 1968 the veteran's 
glands were swollen on the right side of the neck.  In 
December 1969 the veteran had swelling on the right side of 
the neck 3x4 centimeters.  In March 1970 the veteran had 
swelling on the right side and again adenitis was referenced.  
In January 1971 he had swelling again.  At other various 
times, intermixed with the swollen glands, the veteran had 
frequent headaches, conjunctivitis, and prostatitis.

In October 1983, the veteran sought treatment at the USAF 
Regional Hospital Sheppard for the swollen glands.  There, 
the veteran reported that the bilateral submandibular gland 
disorder had been symptomatic for approximately 12 years, and 
that he had numerous recurrences of purulent sialadenitis 
treated with antibiotics.  A physical examination revealed 
bilateral swelling in the submandibular triangle.  A 
radiograph showed a large sialolith in the right gland and a 
smaller one in the left gland.  Thereafter, the glands were 
removed.  The veteran was diagnosed as having bilateral 
sialadenitis and sialolithiasis of the submandibular glands.  

In July 1989 service connection was granted for lymphadenitis 
of the right and left submandibular glands, postoperative.  
The most recent Statement of the Case issued in August 2002 
classified the disorder as submandibular lymphangitis, and 
provided Diagnostic Code 7713 as addressing adentitis, 
secondary.  Adenitis in 38 C.F.R. § 4.117, is in fact 
Diagnostic Code 7710, which assesses tuberculous adenitis, 
active or inactive.

Because, however, it appears this Diagnostic Code does not 
reflect the veteran's service-connected disorder, and in 
light of the various nomenclature applied to his disorder, 
the veteran should be afforded a VA examination to clarify 
the diagnosis, assess for symptomatic residuals, and assess 
the current severity of the disorder.  See 38 C.F.R. § 4.20 
(2003), which states when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  In this case, there is not enough 
contemporaneous medical information in the record to even 
apply 38 C.F.R. § 4.20 in order to decide the claim for an 
increased rating.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and the veteran's medical history to 
facilitate a diagnosis.  The examiner 
should provide explanations of the 
medical etiology of the disorder and 
any residual symptomatology in light of 
the rating schedule in 38 C.F.R. 
§ 4.71a.  See Beverly v. Brown, 9 Vet. 
App. 402 (1996).  The examiner should 
assess the current severity of the 
disorder.  If an explanation cannot be 
made without resort to speculation, the 
examiner should indicate as such.

3.  Then, the RO should readjudicate 
the veteran's claim for an increased 
rating.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



